Title: To Thomas Jefferson from Joseph Crockett, 20 March 1804
From: Crockett, Joseph
To: Jefferson, Thomas


          
            Sir,
            State of Kentucky Lexington March 20th 1804
          
          Mr. John Clay informs me that he is an applicant for the office of Register or Prothonotory in new Orleans I beg leave to recommend him to you as a person well qualified for the discharge of the duties of either of those offices; and as a person of real merit. He is a native of Virginia and about twelve years ago removed to this Country, where he resided untill eighteen hundred, since that time he has been living in New Orleans, and while there has acquired a knowledge of the French Language. This circumstance together with his acquaintance with the inhabitants of that City and their manners afford additional reasons in favour of his fitness for the appointment solicited.
          I have the honour to be Sir your H,ble. Servt.
          
            Joseph Crockett 
          
        